Title: From George Washington to Thomas Marshall, Jr., 22 October 1798
From: Washington, George
To: Marshall, Thomas Jr.



Sir,
Mount Vernon 22d Oct. 1798

Your favor of the 4th of August came safe to my hands under cover from Mr Colston—whom I have authorised to draw upon me for the full balance as stated in the a/c transmitted by you.
It dwells however upon my mind (but not perfectly) that the first item therein—viz.—£8.17.3 has been paid to some person who appeared authorised to receive it; but as My voluminous Papers (brought from Philadelphia) are not yet all opened and assorted, I am not able to ascertain this fact, or speak with the least decision on the subject, and there fore have, as beforementioned, desired Mr Colston to draw upon me, in favor of his correspondent in Alexa., for the whole amount.
If, hereafter, it should be recollected by Colo. Marshall, or appear by any receipt I shall find, that the above Sum of £8.17.3 has been paid, it can be allowed in the next account.
I feel much obliged by your kindness in paying the Taxes of my land upon rough Creek, for the years 1796 and 1797; and for the services you have rendered me in entering them at the Auditors Office for future taxes, agreeably to your late Act of Assembly, relative

to non-residents. and you would add to the obligation by continuing to pay the dues thereon as they arise, & drawing upon me for the amt.
But previous to this, let me request the favour of you to enquire of Mr Short (if you should see him) whether he has done any thing in this matter, or not; for not having heard for a long time in what Situation, or jeopardy the Land might be, Genl Spotswood who had business to transact with that Gentleman, and he understood it was threatened, was requested to ask him to examine, and do what was needful to rescue it, if really in danger, from the threatned evil—which he kindly promised to do. My best wishes & respects are offered to Colo. Marshall. I am Sir—Your Most Obedt Hble Ser.

Go: Washington

